1                              UNITED STATES DISTRICT COURT
2                                     DISTRICT OF NEVADA
3    BRENTON YAMADA,                                      Case No. 2:18-cv-01224-GMN-BNW
4                                            Plaintiff                    ORDER
5            v.
6    NEVADA DEPARTMENT OF
     CORRECTIONS et al.,
7
                                        Defendants
8
9
10          This action is a pro se civil rights complaint filed under 42 U.S.C. § 1983 by a
11   former state prisoner. In compliance with this Court’s order, Plaintiff has submitted an
12   application to proceed in district court without prepaying fees or costs following his release
13   from prison. (ECF Nos. 9, 11). Based on the financial information provided, the Court
14   grants Plaintiff leave to proceed without prepayment of fees or costs under 28 U.S.C.
15   § 1915(a)(1).1
16          On October 7, 2019, the Court entered a screening order. (ECF No. 4). The
17
     screening order imposed a 90-day stay and the Court entered a subsequent order
18
     assigning the case to mediation by a court-appointed mediator. (ECF Nos. 4, 8). The
19
     Office of the Attorney General has filed a status report indicating that settlement was not
20
     reached and informing the Court of its intent to proceed with this action. (ECF No. 13).
21
            IT IS THEREFORE ORDERED that:
22
            1.     Plaintiff’s application to proceed in district court without prepaying fees or
23
     costs (ECF No. 11) is GRANTED.
24
            2.     Plaintiff is permitted to maintain this action to conclusion without the
25
     necessity of prepayment of any additional fees or costs or the giving of security therefor.
26
27
     1Plaintiff is not subject to the requirements of 28 U.S.C. § 1915(a)(2), (b) because he is
28   no longer a “prisoner” within the meaning of the statute. See 28 U.S.C. § 1915(h).
1    This order granting leave to proceed in district court without prepaying fees or costs will
2    not extend to the issuance and/or service of subpoenas at government expense.
3           3.     The Clerk of the Court will electronically SERVE a copy of this order and a
4    copy of Plaintiff’s complaint (ECF No. 5) on the Office of the Attorney General of the State
5    of Nevada, by adding the Attorney General of the State of Nevada to the docket sheet.
6    This does not indicate acceptance of service.
7           4.     Service must be perfected within ninety (90) days from the date of this order
8
     pursuant to Fed. R. Civ. P. 4(m).
9
            5.     Subject to the findings of the screening order (ECF No. 4), within twenty-
10
     one (21) days of the date of entry of this order, the Attorney General’s Office will file a
11
     notice advising the Court and Plaintiff of: (a) the names of the defendants for whom it
12
     accepts service; (b) the names of the defendants for whom it does not accept service,
13
     and (c) the names of the defendants for whom it is filing the last-known-address
14
     information under seal. As to any of the named defendants for whom the Attorney
15
     General’s Office cannot accept service, the Office will file, under seal, but will not serve
16
     the inmate Plaintiff the last known address(es) of those defendant(s) for whom it has such
17
     information. If the last known address of the defendant(s) is a post office box, the Attorney
18
     General's Office will attempt to obtain and provide the last known physical address(es).
19
20          6.     If service cannot be accepted for any of the named defendant(s), Plaintiff

21   will file a motion identifying the unserved defendant(s), requesting issuance of a

22   summons, and specifying a full name and address for the defendant(s).                 For the

23   defendant(s) as to which the Attorney General has not provided last-known-address

24   information, Plaintiff will provide the full name and address for the defendant(s).

25          7.     If the Attorney General accepts service of process for any named
26   defendant(s), such defendant(s) will file and serve an answer or other response to the
27                                               -2-
28
1    complaint within sixty (60) days from the date of this order.
2           8.     Henceforth, Plaintiff will serve upon defendant(s) or, if an appearance has
3    been entered by counsel, upon their attorney(s), a copy of every pleading, motion or other
4    document submitted for consideration by the Court. Plaintiff will include with the original
5    document submitted for filing a certificate stating the date that a true and correct copy of
6    the document was mailed or electronically filed to the defendants or counsel for the
7    defendants. If counsel has entered a notice of appearance, Plaintiff will direct service to
8
     the individual attorney named in the notice of appearance, at the physical or electronic
9
     address stated therein. The Court may disregard any document received by a district
10
     judge or magistrate judge which has not been filed with the Clerk, and any document
11
     received by a district judge, magistrate judge, or the Clerk which fails to include a
12
     certificate showing proper service.
13
            9.     This case is no longer stayed.
14
15
            DATED THIS 7th day of January 2020.
16
17
                                               UNITED STATES MAGISTRATE JUDGE
18
19
20
21
22
23
24
25
26
27                                              -3-
28
